02-12-253-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00253-CR
 
 



Lauren Nichole Richards


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM Criminal
District Court No. 4 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Pursuant
to a plea bargain, Appellant Lauren Nichole Richards pled true to the State’s
petition to proceed to the adjudication of her guilt for possession of less
than one gram of a controlled substance—heroin, a state jail felony,[2]
and she also waived various rights, including her right to appeal.  The trial
court sentenced her to the agreed-upon punishment of seven months’ confinement
in state jail.
Appellant
filed a timely notice of appeal on May 25, 2012.  The trial court’s
certification of Appellant’s right of appeal states that this is “a
plea-bargain[ed] case, and the defendant has NO right of appeal.”  Accordingly,
we sent a letter to Appellant’s retained counsel requesting a response by August
30, 2012, showing grounds for continuing the appeal.  We have not received a
response.
Despite
the trial court’s failure to indicate Appellant’s waiver on its certification,
the signed plea papers reveal that Appellant waived her right of appeal as part
of a negotiated plea bargain at the time of adjudication.[3] 
Based on her waiver, we dismiss this appeal.[4]
 
PER CURIAM 
 
PANEL: 
DAUPHINOT,
GARDNER, and WALKER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  September 20,
2012
 

 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00253-CR
 
 



Lauren
  Nichole Richards
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From Criminal District
  Court No. 4
 
of
  Tarrant County (1239057D)
 
September
  20, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed.
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 




[1]See Tex. R. App. P. 47.4.


[2]See Tex. Health
& Safety Code Ann. §§ 481.102(2) (providing heroin is a penalty group 1
substance), .115(a)–(b) (providing knowing or intentional possession of less
than one gram of a penalty group 1 substance absent valid prescription or order
is a state jail felony) (West 2010).


[3]See Blanco v. State,
18 S.W.3d 218, 220 (Tex. Crim. App. 2000); see also Dears v. State, 154
S.W.3d 610, 615 (Tex. Crim. App. 2005).


[4]See Tex. R. App. P.
25.2(d), 43.2(f); Blanco, 18 S.W.3d at 220.